Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change May 15, 2008 Item 3 News Release The news release dated May 15, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported on its principal project updates and financial highlights from the company’s first quarter of 2008. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated May 15, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 15th day of May, 2008 May 15, 2008 News Release 08-10 SILVER STANDARD REPORTS FIRST QUARTER 2008 RESULTS Vancouver, B.C. – Silver Standard Resources Inc. reports the following principal project updates and financial highlights from the company’s first quarter of 2008. [All figures are in Canadian dollars unless otherwise noted.] Pirquitas Mine Construction and Reserve Update On May 14, the company reported that proven and probable silver reserves at Pirquitas have increased by 43% to 195.1 million ounces.In addition, tin reserves have increased by 41% to 159.2 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years, an increase of 4.5 years from the November 2007 reserve update. The reserve increase is indicative of the geologic potential of the Pirquitas system, and does not incorporate any deepening of the initial pit. The deposit remains open at depth. The almost 50% increase in mine life not only adds robustness to the project, but enables a greater window of opportunity for further exploration activities. At Pirquitas, the construction team is advancing on schedule, with site civil works and foundations nearly complete, equipment delivery on schedule and structural steel being erected.In addition, the operations team has completed the bulk earthworks, open pit ramps and pit/waste dump access and is currently focused on haul road construction. The Pirquitas Project is on schedule with plant commissioning to commence in the fourth quarter of this year. Financial Highlights §For the three months ended March 31, 2008, property expenditures totalled $32.8 million including $23.1 million for construction and mining equipment and $1.8 million for exploration at the Pirquitas property in Argentina; $3.7 million for exploration at Pitarrilla in Mexico; $1.3 million for exploration at the Diablillos property in Argentina; and $1.3 million for exploration at the San Luis property in Peru. §A US$138 million convertible debt financing was completed in the first quarter and resulted in net proceeds of $129.8 million after fees, commissions and costs. §The company sold its 1.95 million ounces of silver bullion for a $23.5 million gain. §Working capital increased significantly from $117.3 million at December 31, 2007 to $244.1 million at March 31, 2008. Cash and cash equivalents increased from $80.6 million to $229.1 million in the same period. Financial Results The company reports first quarter earnings of $2.2 million ($0.03 per share) for the three months ended March 31, 2008 compared with a net loss of $1.6 million ($0.03 per share) for the first quarter of 2007. The improvement of 2008 earnings over 2007 related to the gain on the sale of the company’s silver bullion offset by costs of the convertible debt financing and the additional writedown of the company’sinvestment in Canadian asset-backed commercial paper (“ABCP”). As noted above, working capital increased by $127 million primarily as a consequence of the convertible debt financing and the sale of the silver bullion. The $32 billion Canadian ABCP market has been frozen since August 2007 due to liquidity problems.At March 31, 2008, the company held $57.1 million which has been written down to $26.7 million.This represents the estimated fair value in the report by J.P. Morgan, financial advisor to the Pan Canadian Investors Committee. Silver Standard is reviewing all options, including legal remedies, to maximize the value of its ABCP. Subsequent to the end of the quarter, a restructuring plan was approved by the holders of ABCP on April 25, 2008, which remains subject to court approval.Under the restructuring plan, noteholders such as Silver Standard anticipate receiving longer term notes from among three master asset vehicles in exchange for their ABCP. Selected Financial Data (CDN$000’s, except per share amounts) This summary of selected financial data should be read in conjunction with the management discussion and analysis (“MD&A”) of the unaudited consolidated operating results and financial condition of the company for the three months ended March 31, 2008 and December 31, 2007. Three Months Ended March 31 2008 2007 Earnings (Loss) 2,156 (1,565) Earnings (Loss) per share- basic 0.03 (0.03) Earnings (Loss) per share - diluted 0.03 (0.03) Cash generated by (used in) operating activities 2,684 2,508 Cash generated by financing activities 134,945 3,899 Cash (used) in mineral property costs, property, plant and equipment (28,485) (17,426) Financial Position March 31, 2008 December 31, 2007 Cash and cash equivalents 229,054 80,629 Silver bullion Nil 15,787 Marketable securities 30,038 33,209 Current assets – total 263,488 132,981 Other investments - ABCP 26,700 45,102 Current assets and ABCP - total 290,188 178,083 Current liabilities - total 19,357 15,713 Working capital 244,131 117,268 Total assets 646,574 498,844 Principal Project Updates Mina Pirquitas, Jujuy, Argentina Construction is progressing well and on schedule. Site preparation earthworks are complete and the process facility foundations are nearing completion. Structural steel erection is also progressing well and equipment deliveries are on schedule. As of March 31, 2008, the company had expended US $76 million in construction costs of the total estimated US$220 million. Two of the three gas-fired power generators have passed their full load tests and are being shipped to site. The third will undergo testing next week. The back-up diesel generators are being transported to site. The mine operations team is now concentrating on finalizing the haul road and pit and waste dump infrastructure.Installation of the gas pipeline is complete and work is now focused on the valves and transfer station. The Pirquitas Project is on target to commence commissioning during the fourth quarter of 2008 and concentrate shipping is expected to commence in the first quarter of 2009. San Luis,
